14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wiley G. OUZTS, Plaintiff-Appellant,v.WARDEN, CENTRAL CORRECTIONAL INSTITUTION;  Wayne T. Rodgers;John D. Lisotto;  Larry A. Benbow;  Mark A.Hudson, Correctional Officer;  Ronald W.Adams, Defendants-Appellees.
No. 93-6793.
United States Court of Appeals, Fourth Circuit.
Dec. 8, 1993.

Appeal from the United States District Court for the District of South Carolina.
Wiley G. Ouzts, pro se.
William Henry Davidson, II, Andrew Frederick Lindemann, Columbia, SC;  Barbara Murcier Bowens, Columbia, SC
D.S.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ouzts v. Warden, No. CA-90-1348-3-21 (D.S.C. June 3, 1992;  June 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.